                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

 FRESIA L. KENNY, WILLIAM KENNY, et al.

             Plaintiffs,

                  v.
                                                        CIVIL NO.: 18-1108 (MEL)
 THE HORNED DORSET PRIMAVERA, INC.,
 et al.

             Defendants.


                                        OPINION AND ORDER

       Pending before the court is the Horned Dorset Primavera, Inc.’s (“Defendant”) motion to dismiss

for lack of subject matter jurisdiction. ECF No. 18. Defendant claims that Fresia L. Kenny and William

Kenny’s (“Plaintiffs”) complaint does not rise to the level at which a reasonable jury could award them

$75,000. The motion to dismiss, however, asks the court to assume certain facts to be true that appear to

be in dispute. For example, the complaint alleges that Ms. Kenny suffered “numerous stitches” (ECF No.

1, at 4), while the motion to dismiss makes reference to “a few stitches” (ECF No. 18, at 3). Given that

the discovery phase is still in its early stages, and specifically that the extent of Plaintiffs’ damages are

unclear, the motion to dismiss is denied without prejudice. The court will be willing to entertain the

motion after the discovery phase of the case has concluded, but prior to the deadline to file dispositive

motions. Additionally, Defendant should consider whether a motion for summary judgment might be a

better vehicle through which to address this matter.

       IT IS SO ORDERED

       In San Juan, Puerto Rico, this 1st day of November, 2018.

                                                       s/Marcos E. López
                                                       U.S. Magistrate Judge
